DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 07 December 2020 has been considered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method for producing biomass, classified in CPC C12P 5/023.
II. Claims 17-20, drawn to a culture medium and a bioreactor system comprising the culture medium, classified in CPC C12N 1/20.
Applicant's election with traverse of Group I, Claims 1-16, in the reply filed on 24 March 2022 is acknowledged.  The traversal is on the ground(s) that (1) the Office Action has not provided a materially different process compared to the claimed process; and (2) there allegedly be no serious burden on the Examiner to consider the subject matter of all the claims.  This is not found persuasive because (1) CN106479898A (see the IDS filed 07 December 2020) describes a process materially different than Claim 1 for culturing Haematococcus at least in that the process does not use 187.5-562.5 mg/L of NaNO3; and (2) Groups I and II are classified in different Classification groups and, therefore, there would be a burden on the Examiner to consider the subject matter of both Groups I and II.
The requirement is still deemed proper and is therefore made FINAL.
 	A further election of species requirement is set forth below.
This application contains claims directed to the following patentably distinct species: carbon dioxide, carbon monoxide, Nox  and Sox. The species are independent or distinct because they are chemically distinct entities with distinct properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant's election with traverse of the species of carbon dioxide in the reply filed on 28 September 2022 is acknowledged.  The traversal is on the ground(s) that the species are not patentably distinct and there would be no serious burden on the Examiner to consider all of the species.  The argument that there would be no serious burden on the Examiner to consider all of the species is convincing and the election of species requirement is withdrawn.
Claims 17-20 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-16 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: on page 31 there is a blank field where the deposition accession number is supposed to be.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should be revised to recite “… culturing Haematococcus in a culture medium in the presence of at least one combustion gas …”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite since there is no antecedent basis for the recitation of “the stock solution B”.  In addition, the claim is confusing since one cannot ascertain what constitutes “the stock solution B”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 13-15 require use of the bacterium Haematococcus sp. KAU-01.  Thus, in order to practice the subject matter of those claims one would need access to the bacterium Haematococcus sp. KAU-01.  The present application, however, fails to comply with the requirements for deposit of a biological material.  Consequently, one of skill in the art could not make and use the subject matter encompassed by Claims 13-15.  In particular, the present application does not comply with the requirements for deposit of biological material at least because:
1) a deposit has not been made in an acceptable depository (Haematococcus sp. KAU-01).  See MPEP 2405 for a list of acceptable depositories; and
2) there is no indication that (a) access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Director to be entitled thereto under 37 CFR § 1.14 and 35 U.S.C. 122, and (b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
See also 37 CFR 1.801-1.809 for the rules governing deposit of biological material and MPEP 2402-2411.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13-15 require use of the bacterium Haematococcus sp. KAU-01.  Thus, in order to practice the subject matter of those claims one would need access to the bacterium Haematococcus sp. KAU-01.  The present application, however, fails to comply with the requirements for deposit of a biological material.  Consequently, the specification does not provide an adequate written description of the subject matter encompassed by Claims 13-15.  In particular, the present application does not comply with the requirements for deposit of biological material at least because:
1) a deposit has not been made in an acceptable depository (for Haematococcus sp. KAU-01).  See MPEP 2405 for a list of acceptable depositories; and
2) there is no indication that (a) access to the deposit will be available during pendency of the patent application making reference to the deposit to one determined by the Director to be entitled thereto under 37 CFR § 1.14 and 35 U.S.C. 122, and (b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
See also 37 CFR 1.801-1.809 for the rules governing deposit of biological material and MPEP 2402-2411.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13 and 15 recite variants of Haematococcus sp. KAU-01. When looking at the Specification, it is clear that Applicant was in possession of the claimed Haematococcus sp. KAU-01. However, when considering what is written in the Specification, and the shear scope that encompasses the metes and bounds of the claims, Applicant does not appear to be in possession of any variants whatsoever. Furthermore, if Applicant is trying to claim variants that insert genes and provide for patentably different microbes, Applicant must deposit these microbes to show both enablement and possession.
Since the Specification does not appear to provide a listing, or general examples, of naturally-occurring variants having 81s or ITS2 rDNA that is at least 98% identical to the 18s or ITS2 rDNA of Haematococcus sp. KAU-01 or of the various exogenous polynucleotides that can be transformed into the microbe, it is unclear what the Applicant has reduced to practice, or even envisioned. For example, the claimed strain is used to metabolize greenhouse gases; however, if a skilled artisan that was not the inventor inserted a gene that improved the efficiency of the microbe by 500%, it is clear that the inventor should not be entitled to this invention, as the inventor was not in possession, nor envisioned, this embodiment. Without a showing of possession, the broad claims towards variants does not comply with the written description requirement, since the Applicant was not in possession any number of variants of Haematococcus KAU-01 but, rather, was only in possession of the single species of Haematococcus KAU-01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/142423 in view of  Goksan et al. (Turkish Journal of Fisheries and Aquatic Sciences, 11: 377-383, 2011) and Cheng et al. (Bioresource Technology, 216: 340-344, 2016).
An English machine translation of WO 2014/142423 is included with this Office Action; all page numbers refer to the translation).
WO 2014/142423 provides for overlapping methods of producing Haematococcus biomass, using similar medium constituents, but not identical medium constituents, nor in identical proportions as compared to the constituents recited by the claims (page 4, Example 5).  The culturing takes place with exposure to light (page 3, under “Culture”) and the pH can be adjusted to different levels during various stages of culture (Claims 3-5; page 3 under “pH adjustment”; page 4 under Example 5).  Species of Haematococcus are sufficiently similar that the Haematococcus cultured in WO 2014/142423 (Haematococcus sp. KORD103) is regarded as having 18s or ITS2 rDNA that is at least 98% identical to that of Haematococcus sp. KAU-01, absent evidence to the contrary.
WO 2014/142423 is silent with respect to certain medium additives, like urea, and the addition of CO2 to the culturing.
Goksan et al. provide for an optimizable method of producing Haematococcus biomass by providing similar medium constituents as WO 2014/142423, but also include urea as a nitrogen source (abstract; page 378 under “Organisms and Culture Conditions”). Goksan et al. describe use of BG11 medium, which includes the claimed constituents, at similar, but not identical, proportions. See http://microbiology.ucdavis.edu/meeks/BG11medium.html#:~:text=BG%2D11%20Medium&text=Combine%20stocks%20and%20adjust%20pH,the%20pH%20is%20about%207.1.  In addition, the addition of thiamin, biotin and vitamin B12 (i.e., cyanocobalamin) to the culture medium is described (page 378 under “Optimum Levels for Vitamins).
Cheng et al. describe methods of promoting Haematococcus growth by applying 15% CO2 and light during culturing (abstract; page 341 under “2.2. Domestication and culture of H. pluvialis mutant with high concentrations of CO2” and “2.3. Encystment and astaxanthin induction of H. pluvialis mutant”).  The CO2 can also be obtained from the flue gas from a coal-fired power plant, which also naturally contains CO, Nox and Sox (abstract; and “Introduction” at pages 340-341).  Astaxanthin can be recovered from the Haematococcus biomass (page 341 under “2.4.2. Astaxanthin determination”; Figures 2 and 3).
When considering the fact that the production/expansion of Haematococcus is relatively well known, and various media are already known to facilitate the growth of the species, it would have been obvious to one of ordinary skill in the art that medium supplementation as recited by Claims 1-3 is an optimizable parameter, well within the knowledge and skills of the ordinary artisan and the guidance provided by WO 2014/142423 and Goksan et al. This is especially true when one considers there are several known media that behave as obvious variants, wherein optimization can occur within these variants.  It would have been further obvious to have included CO2 such as found in a flue gas to the Haematococcus cultured according to WO 2014/142423 and Goksan et al. because Cheng et al. teach that CO2 is a desirable carbon substrate for use by Haematococcus and also teach the desirability of recovering astaxanthin from Haematococcus biomass.  With regard to removal of cell debris (Claim 11) and the addition of fresh medium (Claim 12), these are both well-known manipulations commonly applied during cell culture.

Claims 1-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/142423 in view of  Goksan et al. (Turkish Journal of Fisheries and Aquatic Sciences, 11: 377-383, 2011), Cheng et al. (Bioresource Technology, 216: 340-344, 2016) and Kuehnle et al. (US Publication No. 2020/0232003).
WO 2014/142423, Goksan et al. and Cheng et al. have been discussed above.  None of those references describes the recovery of eicosapentaenoic acid (EPA) from a culture of Haematococcus.
Kuehnle et al. describe the production of a product of interest by culturing a microalgal cell such as a Haematococcus (abstract).  Desirable products of interest include lipids such as EPA (paragraphs [0068], [0121], [0211]).
It would have been obvious to one of ordinary skill in the art to have recovered EPA from the culture of Haematococcus of WO 2104/142423/Goksan/Cheng because Kuehnle et al. teach the desirability of recovering EPA from cultured Haematococcus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,326,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘186 patent recite species within the scope of the claims of the present application.  With respect to Claim 13, species of Haematococcus are regarded as sufficiently similar that any would have 18s or ITS2 rDNA that is at least 98% identical to that of Haematococcus sp. KAU-01.  With regard to removal of cell debris (Claim 11) and the addition of fresh medium (Claim 12), these are both well-known manipulations commonly applied during cell culture.

Claims 1, 2, 5-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, 27-29, 31-38 and 40 of copending Application No. 17/227762. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘762 application recite species within the scope of the claims of the present application.  With regard to removal of cell debris (Claim 11) and the addition of fresh medium (Claim 12), these are both well-known manipulations commonly applied during cell culture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, 27-29, 31-38 and 40 of copending Application No. 17/227762 in view of WO 2014/142423 and Goksan et al. (Turkish Journal of Fisheries and Aquatic Sciences, 11: 377-383, 2011).
As discussed above, the claims of the ‘762 application recite species within the scope of the present claims but do not describe the use of a medium comprising thiamine, biotin or cyanocobalamin (Claim 3), or the adjustment pH as recited by Claim 4.  WO 2014/142423 provides methods of producing Haematococcus biomass.  The culturing takes place with exposure to light (page 3, under “Culture”) and the pH can be adjusted to different levels during various stages of culture (Claims 3-5; page 3 under “pH adjustment”; page 4 under Example 5).  Goksan et al. provide for an optimizable method of producing Haematococcus biomass by culturing in a medium (abstract; page 378, “Organisms and Culture Conditions”).  The addition of thiamin, biotin and vitamin B12 (i.e., cyanocobalamin) to the culture medium is described (page 378 under “Optimum Levels for Vitamins).  It would have been obvious to have included thiamin, biotin and cyanocobalamin in the culture medium recited by the claims of the ‘762 application because Goksan et al. teach the desirability of including these components in a culture medium for Haematococcus.  It would have been further obvious to have adjusted the pH to different levels at various stages of culture because WO 2014/142423 teaches the desirability of such manipulations during the culture of Haematococcus.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2 and 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, 27-29, 31-38 and 40 of copending Application No. 17/227762 in view of Cheng et al. (Bioresource Technology, 216: 340-344, 2016) and Kuehnle et al. (US Publication No. 2020/0232003).
As discussed above, the claims of the ‘762 application recite species within the scope of the present claims but do not describe the recovery of eicosapentaenoic acid (EPA) or astaxanthin from a culture of Haematococcus.  Cheng et al. describe methods of promoting Haematococcus growth by applying 15% CO2 and light during culturing (abstract; page 341 under “2.2. Domestication and culture of H. pluvialis mutant with high concentrations of CO2” and “2.3. Encystment and astaxanthin induction of H. pluvialis mutant”).  Astaxanthin can be recovered from the Haematococcus biomass (page 341 under “2.4.2. Astaxanthin determination”; Figures 2 and 3).  Kuehnle et al. describe the production of a product of interest by culturing a microalgal cell such as a Haematococcus (abstract).  Desirable products of interest include lipids such as EPA (paragraphs [0068], [0121], [0211]).  It would have been obvious to have recovered astaxanthin from the culture medium recited by the claims of the ‘762 application because Cheng et al. teach the desirability of recovering astaxanthin from cultured Haematococcus.  It would have been further obvious to have recovered EPA from the culture medium recited by the claims of the ‘762 application because Kuehnle et al. teach the desirability of recovering EPA from cultured Haematococcus.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 5-9 and 11-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-20 of copending Application No. 17/113754. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘754 application recite species within the scope of the claims of the present application.  With regard to removal of cell debris (Claim 11), this is a well-known manipulation commonly applied during cell culture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-15  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-20 of copending Application No. 17/113754 in view of WO 2014/142423 and Goksan et al. (Turkish Journal of Fisheries and Aquatic Sciences, 11: 377-383, 2011).
As discussed above, the claims of the ‘754 application recite species within the scope of the present claims but do not describe the use of a medium comprising thiamine, biotin or cyanocobalamin (Claim 3), or the adjustment pH as recited by Claim 4.  WO 2014/142423 provides methods of producing Haematococcus biomass.  The culturing takes place with exposure to light (page 3, under “Culture”) and the pH can be adjusted to different levels during various stages of culture (Claims 3-5; page 3 under “pH adjustment”; page 4 under Example 5).  Goksan et al. provide for an optimizable method of producing Haematococcus biomass by culturing in a medium (abstract; page 378, “Organisms and Culture Conditions”).  The addition of thiamin, biotin and vitamin B12 (i.e., cyanocobalamin) to the culture medium is described (page 378 under “Optimum Levels for Vitamins).  It would have been obvious to have included thiamin, biotin and cyanocobalamin in the culture medium recited by the claims of the ‘754 application because Goksan et al. teach the desirability of including these components in a culture medium for Haematococcus.  It would have been further obvious to have adjusted the pH to different levels at various stages of culture because WO 2014/142423 teaches the desirability of such manipulations during the culture of Haematococcus.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2 and 5-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-20 of copending Application No. 17/113754 in view of Cheng et al. (Bioresource Technology, 216: 340-344, 2016) and Kuehnle et al. (US Publication No. 2020/0232003).
As discussed above, the claims of the ‘754 application recite species within the scope of the present claims but do not describe the recovery of eicosapentaenoic acid (EPA) or astaxanthin from a culture of Haematococcus.  Cheng et al. describe methods of promoting Haematococcus growth by applying 15% CO2 and light during culturing (abstract; page 341 under “2.2. Domestication and culture of H. pluvialis mutant with high concentrations of CO2” and “2.3. Encystment and astaxanthin induction of H. pluvialis mutant”).  Astaxanthin can be recovered from the Haematococcus biomass (page 341 under “2.4.2. Astaxanthin determination”; Figures 2 and 3).  Kuehnle et al. describe the production of a product of interest by culturing a microalgal cell such as a Haematococcus (abstract).  Desirable products of interest include lipids such as EPA (paragraphs [0068], [0121], [0211]).  It would have been obvious to have recovered astaxanthin from the culture medium recited by the claims of the ‘754 application because Cheng et al. teach the desirability of recovering astaxanthin from cultured Haematococcus.  It would have been further obvious to have recovered EPA from the culture medium recited by the claims of the ‘754 application because Kuehnle et al. teach the desirability of recovering EPA from cultured Haematococcus.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2022/0177929 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652